Order entered December 20, 1968, directing the taking of depositions, affirmed, with $30 costs and disbursements to the respondent, on the ground that the second notice, dated June 11, 1968, served by appellants, was defective. A notice, to depose a corporate party may not specify the individuals by whom the party is to be examined. (Necchi S.p.A. v. Nelco Sewing Mach. Co., 23 A D 2d 543; Schact Steel Constr. v. Brecher, 2 A D 2d 967; United States Overseas Airlines v. Cox, 283 App. Div. 31.) Concur — Stevens, P. J., Tilzer, Markewich, Nunez and McNally, JJ. Z"